[Cite as In re G.J., 2021-Ohio-3786.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                              CRAWFORD COUNTY


IN RE:
                                                         CASE NO. 3-21-01
        K.S.,

ADJUDICATED DEPENDENT CHILD.
                                                         OPINION
[CRYSTAL W. - APPELLANT]


IN RE:
                                                         CASE NO. 3-21-02
        G.J.,

ADJUDICATED DEPENDENT CHILD.
                                                         OPINION
[CRYSTAL W. - APPELLANT]


IN RE:
                                                         CASE NO. 3-21-03
        A.J.,

ADJUDICATED DEPENDENT CHILD.
                                                         OPINION
[CRYSTAL W. - APPELLANT]


                Appeals from Crawford County Common Pleas Court
                                Juvenile Division
                  Trial Court Nos. 2205241, 2205142 and 2205140

                      Judgment Affirmed in Case No. 3-21-02
                 Appeals Dismissed in Case Nos. 3-21-01 and 3-21-03

                            Date of Decision: October 25, 2021
Case Nos. 3-21-01, 3-21-02 and 3-21-03




APPEARANCES:

        Geoffrey L. Stoll for Appellant



ZIMMERMAN, J.

        {¶1} Appellant, Crystal W. (“Crystal”), appeals the February 4, 2021

decisions of the Crawford County Court of Common Pleas, Juvenile Division,

granting permanent custody of her minor child, G.J., a child (allegedly) in her legal

custody, K.S., and a child in her physical custody, A.J., to Crawford County Job and

Family Services (the “agency”). For the reasons that follow, we affirm the trial

court’s decision granting permanent custody of G.J. to the agency and dismiss the

cases involving K.S. and A.J.

        {¶2} K.S., born in 2014, and A.J., in 2015, are the minor children of Erika S.

(“Erika”) and Mason S. (“Mason”).1 (Case No. C2205140, Doc. No. 1); (Case No.

C2205141, Doc. No. 1). Erika and Mason allegedly agreed to share legal custody

of K.S. with Crystal and Erika allegedly left A.J. in Crystal’s care.




1
  Despite being properly served with notice, neither Erika nor Mason participated in the trial court
proceedings. (See, e.g., Case No. C2205140, Doc. Nos. 2, 6, 7, 8, 9, 10, 12, 17); (Case No. C2205141, Doc.
Nos. 2, 7, 8, 9, 10, 12, 17). However, Erika participated in the permanent-custody hearing. (Case No.
C2205140, Doc. No. 17); (Case No. C2205141, Doc. No. 17).

                                                   -2-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


         {¶3} G.J., born in 2018, is the minor child of Crystal and Joshua J.

(“Joshua”).2 (Case No. C2205142, Doc. No. 1). G.J. tested positive for THC at

birth. (Case No. C2205142, Doc. No. 15). Following G.J.’s birth, the agency filed

complaints on October 10, 2018 alleging G.J., K.S., and A.J. to be neglected or

dependent children. (See Case No. C2205140, Doc. No. 17); (Case No. C2205141,

Doc No. 17); (Case No. C2205142, Doc. No. 15). Even though the trial court

adjudicated that G.J., K.S., and A.J. were neglected or dependent children, the trial

court ordered that the children remain in the “custody” of Crystal on the condition

that she “remain drug-free.” (Id.); (Id.); (Id.). Because Crystal remained “drug free

through April 2019[, the agency] closed [the] cases involving [G.J.] and [K.S.] but

for some reason the case involving [A.J.] remained open.” (Id.); (Id.); (Id.).

         {¶4} However, after “[Crystal] tested positive for opiates without a

prescription” on May 20, 2019, the agency filed complaints on November 13, 2019

alleging G.J. and K.S. to be dependent children, and the trial court adjudicated that

G.J. and K.S. were dependent children. (Id.); (Id.); (Id.). After Crystal “tested

positive on May 13, 2020 for methamphetamine,” the trial court granted temporary

custody of G.J., K.S., and A.J. to the agency. (Id.); (Id.); (Id.).

         {¶5} On November 18, 2020, the agency filed new complaints in case

numbers C2205142, C2205141, and C2205140 (because the previous cases were


2
  Despite being properly served with notice, Joshua did not participate in the trial court proceedings. (See,
e.g., Case No. C2205142, Doc. Nos. 5, 7, 9, 10, 11, 15).

                                                    -3-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


closed due to the time restrictions in R.C. 2151.353 and 2151.415) alleging G.J.,

K.S., and A.J., respectively, to be dependent children under R.C. 2151.04. (Case

No. C2205140, Doc. No. 1); (Case No. C2205141, Doc. No. 1); (Case No.

C2205142, Doc. No. 1). In its complaints, the agency requested that the trial court

grant it permanent custody of the children. (Id.); (Id.); (Id.).

       {¶6} At a hearing on December 16, 2020, Crystal admitted that G.J. is a

dependent child under R.C. 2151.04. (Case No. C2205142, Doc. No. 10). Further,

at the same hearing, the parties stipulated that K.S. and A.J. are dependent children.

(Case No. C2205140, Doc. No. 10); (Case No. C2205141, Doc. No. 10). On

January 11, 2021, the trial court adjudicated that G.J., K.S., and A.J. are dependent

children and committed them to the temporary custody of the agency. (Case No.

C2205410, Doc. No. 10); (Case No. C2205141, Doc. No. 10); (Case No. C2205142,

Doc. No. 10).

       {¶7} On January 21, 2021, the agency filed motions to voluntarily dismiss

its motions for permanent custody, alleging that it “identified an appropriate kinship

caregiver.” (Case No. C2205140, Doc. No. 13); (Case No. C2205141, Doc. No.

13); (Case No. C2205142, Doc. No. 12). However, after a hearing on February 2,

2021, the trial court concluded that it is in the best interest of the children to award

permanent custody of them to the agency; therefore, the trial court granted

permanent custody of G.J., K.S., and A.J. to the agency on February 4, 2021. (Case


                                          -4-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


No. C2205140, Doc. No. 17); (Case No. C2205141, Doc. No. 17); (Case No.

C2205142, Doc. No. 15).

         {¶8} On February 10, 2021, Crystal filed her notices of appeal in all three

cases, which were consolidated for purposes of appeal.3 (Case No. C2205140, Doc.

No. 21); (Case No. C2205141, Doc. No. 21); (Case No. C2205142, Doc. No. 19).

She raises two assignments of error for our review, which we review together.4

                                     Assignment of Error No. I

         The Trial Court’s Grant of Permanent Custody Was Not in the
         Best Interest of the Minor Children and Was Against the Manifest
         Weight of the Evidence.

                                    Assignment of Error No. II

         The Trial Court Erred in Proceeding With the Permanent
         Custody Hearing as the Department Had Found a Care Provider
         Who Was a Suitable Alternative for the Long-Term Care of the
         Minor Children.

         {¶9} In her assignments of error, Crystal argues that the trial court erred by

granting permanent custody of G.J., K.S., and A.J. to the agency.5 Specifically,


3
  Neither Joshua nor Erika nor Mason filed a notice of appeal.
4
  Even though this case involves appeals from decisions granting permanent custody of three children, the
agency failed to file an appellee’s brief in this case. Under these circumstances, App.R. 18(C) provides that
this court “may accept the appellant’s statement of the facts and issues as correct and reverse the judgment if
appellant’s brief reasonably appears to sustain such action.” See In re: S.K., 5th Dist. Richland No. 18CA89,
2019-Ohio-2516, ¶ 2. Because the agency permitted the previous cases involving the children to be closed
due to the time restrictions in R.C. 2151.353 and 2151.415 and filed new permanent-custody complaints in
these cases, and notwithstanding the serious consequences of a decision granting an agency permanent
custody of a child, an appellee’s brief addressing the facts and issues in these cases should have been provided
to this court.
5
  Even though the trial court took judicial notice of the previous cases involving G.J., K.S., and A.J., it did
not enter any part of those proceedings into the records for these cases. Consequently, this court “is unable
to review the propriety of the trial court’s reliance on them,” “[u]nless such matters are included in the record

                                                      -5-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


Crystal contends that the trial court’s decision granting permanent custody of the

children to the agency was not in the best interest of the children. Further, Crystal

argues that the trial court erred by granting permanent custody of the children to the

agency because “a suitable long-term care provider was available to take legal

custody of the children so as to be able to maintain the relationship between

[Crystal] and the children.” (Appellant’s Brief at 21).

                                           Standard of Review

         {¶10} The right to raise one’s child is a basic and essential right. In re

Murray, 52 Ohio St.3d 155, 157 (1990), citing Stanley v. Illinois, 405 U.S. 645, 651,

92 S.Ct. 1208 (1972) and Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625

(1923). “Parents have a ‘fundamental liberty interest’ in the care, custody, and

management of the child.” Id., quoting Santosky v. Kramer, 455 U.S. 745, 753, 102

S.Ct. 1388 (1982). However, the rights and interests of a natural parent are not

absolute. In re Thomas, 3d Dist. Hancock No. 5-03-08, 2003-Ohio-5885, ¶ 7. These

rights may be terminated under appropriate circumstances and when the trial court

has met all due process requirements. In re Leveck, 3d Dist. Hancock Nos. 5-02-

52, 5-02-53, and 5-02-54, 2003-Ohio-1269, ¶ 6.




* * * .” In re C.S., 9th Dist. Summit No. 25344, 2010-Ohio-4463, ¶ 17. Therefore, based on the limited
record provided to this court, this court is unable to determine whether the trial court properly relied on them.
See id.

                                                      -6-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


       {¶11} When considering a motion for permanent custody of a child, the trial

court must comply with the statutory requirements set forth in R.C. 2151.414. See

In re C.E., 3d Dist. Hancock Nos. 5-09-02 and 5-09-03, 2009-Ohio-6027, ¶ 14. R.C.

2151.414(B)(1) establishes a two-part test for courts to apply when determining

whether to grant a motion for permanent custody: (1) the trial court must find that

one of the circumstances in R.C. 2151.414(B)(1)(a)-(e) applies, and (2) the trial

court must find that permanent custody is in the best interest of the child. In re S.G.,

9th Dist. Wayne No. 15AP0005, 2015-Ohio-2306, ¶ 10. See also In re Brown, 98

Ohio App.3d 337, 343 (3d Dist.1994). R.C. 2151.414(B)(1) provides, in relevant

part, that a trial court

       may grant permanent custody of a child to a movant if the court
       determines at the hearing held pursuant to division (A) of this section,
       by clear and convincing evidence, that it is in the best interest of the
       child to grant permanent custody of the child to the agency that filed
       the motion for permanent custody and that any of the following apply:

       (e) The child or another child in the custody of the parent or parents
       from whose custody the child has been removed has been adjudicated
       an abused, neglected, or dependent child on three separate occasions
       by any court in this state or another state.

(Emphasis added.) R.C. 2151.414(B)(1)(e). See also In re A.W., 9th Dist. Lorain

No. 17CA011123, 2017-Ohio-7786, ¶ 17 (noting “that the five factors listed in R.C.

2151.414(B)(1)(a)-(e) are alternative findings, and that the agency need only prove

one in order to satisfy the first prong of the permanent custody test”).



                                          -7-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


       {¶12} “If the trial court determines that any provision enumerated in R.C.

2151.414(B)(1) applies, the trial court must determine, by clear and convincing

evidence, whether granting the agency permanent custody of the child is in the

child's best interest.” (Emphasis sic.) In re A.F., 3d Dist. Marion No. 9-11-27,

2012-Ohio-1137, ¶ 55. In determining whether granting the agency permanent

custody is in the best interest of the child, R.C. 2151.414(D)(1) provides:

       [T]he court shall consider all relevant factors, including, but not
       limited to, the following:

       (a) The interaction and interrelationship of the child with the child’s
       parents, siblings, relatives, foster caregivers and out-of-home
       providers, and any other person who may significantly affect the
       child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child's guardian ad litem, with due regard for the maturity
       of the child;

       (c) The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period * * *;

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant of
       permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

R.C. 2151.414(D)(1)(a)-(e).




                                         -8-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


       {¶13} If the trial court makes these statutorily required determinations, a

reviewing court will not reverse a trial court’s decision unless it is not supported by

clear and convincing evidence. In re H.M.K., 3d Dist. Wyandot Nos. 16-12-15 and

16-12-16, 2013-Ohio-4317, ¶ 43, citing In re Meyer, 98 Ohio App.3d 189, 195 (3d

Dist.1994), citing In re Adoption of Holcomb, 18 Ohio St.3d 361, 368 (1985) and In

re Adoption of Lay, 25 Ohio St.3d 41, 42 (1986). See also In re A.E., 3d Dist. Seneca

Nos. 13-14-14 and 13-14-15, 2014-Ohio-4540, ¶ 28 (“A court’s decision to

terminate parental rights will not be overturned as against the manifest weight of the

evidence if the record contains competent, credible evidence by which a court can

determine by clear and convincing evidence that the essential statutory elements for

a termination of parental rights have been established.”). “Clear and convincing

evidence is that which is sufficient to produce in the mind of the trier of fact a firm

belief or conviction as to the facts sought to be established.” In re S.G., 2015-Ohio-

2306, at ¶ 10, citing Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                       Analysis

       {¶14} As an initial matter, we must address Crystal’s standing to appeal the

trial court’s decision granting permanent custody of K.S. and A.J. to the agency.

“Standing is ‘a jurisdictional requirement; a party’s lack of standing vitiates the

party’s ability to invoke the jurisdiction of a court—even a court of competent


                                          -9-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


subject-matter jurisdiction—over the party’s attempted action.’” Iden v. Zumbro,

5th Dist. Licking No. 18-CA-56, 2019-Ohio-1051, ¶ 9, quoting Bank of Am., N.A.

v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, ¶ 22. See also In re T.S., 10th Dist.

Franklin No. 18AP-270, 2019-Ohio-886, ¶ 4 (“‘“Standing” is defined at its most

basic as “[a] party’s right to make a legal claim or seek judicial enforcement of a

duty or right.”’”), quoting Ohio Pyro, Inc. v. Ohio Dept. of Commerce, 115 Ohio

St.3d 375, 2007-Ohio-5024, ¶ 27, quoting Black’s Law Dictionary 1442 (8th

Ed.2004). “Only litigants with standing are entitled to have a court determine the

merits of the claims they have presented.” In re T.W., 1st Dist. Hamilton No. C-

130080, 2013-Ohio-1754, ¶ 7. “‘Lack of standing is certainly a fundamental flaw

that would require a court to dismiss the action * * * .’” Iden at ¶ 9, quoting Kuchta

at ¶ 22.

       {¶15} “Generally, the parties to [an] abuse, neglect, or dependency action are

the child, the parents, the state, and the guardian ad litem.” In re A.B., 6th Dist.

Lucas No. L-18-1136, 2018-Ohio-4206, ¶ 6, citing Juv.R. 2(Y).            Typically, a

nonparent who has neither “moved to intervene nor moved for legal custody cannot

appeal a permanent custody award.” Id. at ¶ 5. See also In re L.R.T., 165 Ohio

App.3d 77, 2006-Ohio-207, ¶ 13 (12th Dist.) (“Any person who seeks an award of

legal custody of a child must, in accordance with the Rules of Juvenile Procedure,




                                        -10-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


file a motion, prior to the dispositional hearing, requesting such custody.”); R.C.

2151.353(A)(3); Juv.R. 34(D)(3).

       {¶16} Addressing K.S.’s case first, we conclude that Crystal lacks standing

to appeal the trial court’s decision granting permanent custody of K.S. to the agency.

Even though the record reveals that Erika and Mason allegedly agreed to share legal

custody of K.S. with Crystal, Crystal (as a non-parent) was required to file a motion

(which she failed to do) requesting legal custody of K.S. prior to the dispositional

hearing since K.S.’s case involves a custody proceeding regarding a child alleged

to be abused, neglected, or dependent under R.C. 2151.23(A)(1). Compare R.C.

2151.23(A)(1) with 2151.23(A)(2). See In re Poling, 64 Ohio St.3d 211, 214 (1992)

(noting that “the grants of jurisdiction in R.C. 2151.23(A)(1) and (A)(2) are

independent of each other”). See also In re Osberry, 3d Dist. Allen No. 1-03-26,

2003-Ohio-5462, ¶ 9 (suggesting that “parental unfitness is implied” in abuse,

neglect, and dependency cases given the findings necessary to make such

determinations).

       {¶17} Indeed, a juvenile court has exclusive original jurisdiction concerning

a child alleged to be abused, neglected, or dependent. In re S.L., 3d Dist. Union No.

14-15-07, 2016-Ohio-5000, ¶ 12. See also In re J.L.M., 9th Dist. Summit No.

28867, 2018-Ohio-2175, ¶ 10, citing State ex rel. Allen Cty. Children Servs. Bd. v.

Mercer Cty. Common Pleas Court, Prob. Div., 150 Ohio St.3d 230, 2016-Ohio-


                                        -11-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


7382, ¶ 21; R.C. 2151.353(A). Following the adjudication of a child alleged to be

abused, neglected, or dependent, R.C. 2151.353(A) provides the juvenile court’s

dispositional options for the child. R.C. 2151.353(A) provides, in its relevant part,

that the juvenile court “may * * *[a]ward legal custody of the child to * * * any

other person who, prior to the dispositional hearing, files a motion requesting legal

custody of the child * * * .” R.C. 2151.353(A)(3). See, e.g., In re L.R.T. at ¶ 9.

       {¶18} Here, the trial court had exclusive original jurisdiction concerning

K.S. since she was alleged (and adjudicated to be) a dependent child. Therefore,

because she failed to file a motion requesting legal custody of K.S. prior to the

dispositional hearing, Crystal lacks standing to appeal the trial court’s decision

granting permanent custody of K.S. to the agency. As a matter of consequence, we

dismiss appellate case number 3-21-01. See In re R.V., 6th Dist. Lucas No. L-10-

1278, 2011-Ohio-1837, ¶ 54.

       {¶19} Turing to A.J.’s case, based on our review the evidence provided to

this court, because Crystal (as a non-parent) failed to file a motion requesting legal

custody of A.J. prior to the dispositional hearing, we conclude that Crystal lacks

standing to appeal the trial court’s decision granting permanent custody of A.J. to

the agency. See In re L.T., 12th Dist. Butler No. CA2016-03-048, 2016-Ohio-5272,

¶ 23, citing In re J.P., 12th Dist. Butler Nos. CA2015-08-160 and CA2015-08-161,

2016-Ohio-7, ¶ 8 (concluding that a nonparent seeking legal custody of a child must


                                        -12-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


file a motion for legal custody under to R.C. 2151.353(A)(3)), In re Neff, 3d Dist.

Allen No. 1-78-9, 1978 WL 215720, *2 (June 14, 1978), and In re A.L.A., 11th Dist.

Lake Nos. 2011-L-020 and 2011-L-021, 2011-Ohio-3124, ¶ 2. Thus, since we have

determined that Crystal lacks standing to appeal the trial court’s decision granting

permanent custody of A.J. to the agency, we dismiss appellate case number 3-21-

03.

       {¶20} Having disposed of K.S.’s and A.J.’s cases, we turn to G.J.’s case. As

a preliminary concern, under her second assignment of error, Crystal argues that the

trial court erred by failing to place G.J. in the legal custody of a third party, Danise

Bower (“Bower”), Crystal’s former mother-in-law. “[A] parent has standing to

challenge the trial court’s failure to grant a motion for legal custody filed by a non-

parent because the court’s denial of that motion led to a grant of permanent custody

to the children services agency, which impacted the residual rights of the parent.”

In re J.J., 9th Dist. Summit No. 21226, 2002-Ohio-7330, ¶ 36. “The parent has

standing to challenge only how the court’s decision impacted the parent’s rights,

however, not the rights of the third party.” (Emphasis added.) Id. Therefore,

Crystal’s challenge is limited to whether the trial court’s decision to terminate her

parental rights was proper. See id. For the reasons that follow, we conclude that

the trial court did not err by granting permanent custody of G.J. to the agency.




                                         -13-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


         {¶21} In G.J.’s case, Crystal argues that the trial court’s decision to sever

parental rights “was not supported by clear and convincing evidence, was not in the

best interest of [G.J.]. and was, in fact, against the manifest weight of the evidence.”

(Appellant’s Brief at 9). In other words, Crystal does not challenge the trial court’s

R.C. 2151.414(B) finding; rather, Crystal challenges only the trial court’s

determination that granting permanent custody of G.J. to the agency is in his best

interest.6

         {¶22} Even though G.J. was in the temporary custody of the agency for fewer

than 12 months of a consecutive 22-month period as discussed under R.C.

2151.414(D)(1)(c), our review of the record reveals competent and credible

evidence supporting the trial court’s factual findings relevant to the best-interest

factors set forth under R.C. 2151.414(D).

         {¶23} Regarding the best-interest fact under R.C. 2151.414(D)(1)(a), the

trial court found that G.J. is “thriving in [his] present foster home placement [and

has] bonded with the foster parents and children contained in” the home and that

removal “would be detrimental.” (Case No. C2205142, Doc. No. 15). There was



6
  Under R.C. 2151.414(B), the trial court is instructed to consider the availability of relatives of the child who
have come forward to accept custody of the child, but that duty does not “include the requirement that the
juvenile court find by clear and convincing evidence that no suitable relative was available for placement.
The statute requires a weighing of all the relevant factors.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-
5513, ¶ 64. Rather, “R.C. 2151.414 requires the court to find the best option for the child once a determination
has been made pursuant to R.C. 2151.414(B)(1)(a) through (d). The statute does not make the availability of
a placement that would not require a termination of parental rights an all-controlling factor. The statute does
not even require the court to weigh that factor more heavily than other factors.” Id.

                                                      -14-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


clear and convincing evidence presented at the permanent-custody hearing

supporting the trial court’s findings. In particular, G.J.’s foster mother, Rachel P.

(“Rachel”), presented testimony regarding G.J.’s developmental progress and his

relationship with her family. (Feb. 2, 2021 Tr. at 82-83). Moreover, Rachel testified

that she provided a report to the trial court from G.J.’s pediatrician, which the trial

court noted that G.J.’s pediatrician commented that G.J. “formed a stable attachment

to his foster parents and is currently thriving, and [the doctor is] concerned that [G.J]

may be traumatized if [G.J. is] removed from this family.” (Id. at 87). (See Case

No. C2205142, Doc. No. 13). She further testified that she and her husband are

willing to adopt G.J. (Id. at 79-80).

       {¶24} Nevertheless, Crystal contends that this court should discount

Rachel’s testimony since it “may have been tainted by [her] desire to adopt [G.J.].”

(Appellant’s Brief at 18). However, this court must defer to the trial court’s findings

as it is “best suited to view the witnesses, observe their demeanor, and weigh

evidentiary and witness credibility.” In re E.W., 6th Dist. Lucas No. L-18-1024,

2018-Ohio-2863, ¶ 17.

       {¶25} Moreover, contrary to Crystal’s assertion that the trial court failed to

ascertain or consider G.J.’s wishes, “either as expressed by the child or through the

child’s guardian ad litem,” the trial court properly considered the best-interest factor

under R.C. 2151.414(D)(1)(b). Indeed, R.C. 2151.414(D)(1)(b) directs the trial


                                          -15-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


court to consider the “wishes of the child * * * with due regard for the maturity of

the child.” Here, the trial court appears to have duly regarded G.J.’s young age,

noting that the original complaint in his case was filed shortly after his birth in 2018.

Compare In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-2740, ¶ 20

(“Regarding R.C. 2151.414(D)(1)(b), the trial court appears to have duly regarded

A.M.’s young age, noting her date of birth is March 19, 2013, making her 19 months

old at the time of the trial court’s decision”). Likewise, the GAL’s report (which

recommends awarding permanent custody of G.J. to the agency) reflects that G.J.’s

date of birth is August 22, 2018, making him 30 months at the time of the trial

court’s decision. (Case No. C2205142, Doc. No. 14). See In re L.L., 3d Dist.

Hancock No. 5-19-33, 2020-Ohio-1565, ¶ 29.

       {¶26} Regarding the best-interest factor under R.C. 2151.414(D)(1)(d), the

trial court found that “the best interest of [G.J.] would be served leaving [him where

he is] because [he] would have finality, stability, resolution[,] permanency[,] and be

in a drug-free environment.” (Case No. C2205142, Doc. No. 15). “[A] legally

secure permanent placement ‘is more than a house with four walls. Rather, it

generally encompasses a stable environment where a child will live in safety with

one or more dependable adults who will provide for the child’s needs.’” In re P.,

1st Dist. Hamilton No. C-190309, 2019-Ohio-3637, ¶ 42, quoting In re K.W., 4th




                                          -16-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


Dist. Highland Nos. 17CA7 and 17CA8, 2018-Ohio-1933, ¶ 87, and citing In re

J.H., 11th Dist. Lake No. 2012-L-126, 2013-Ohio-1293, ¶ 95.

       {¶27} Here, the record reveals clear and convincing evidence that Crystal is

unable to provide a legally secure permanent placement. See In re L.D., 1st Dist.

Hamilton No. C-190470, 2019-Ohio-4990, ¶ 16 (noting that “persistent drug use,

failure to complete case-plan services, and the lack of an appropriate family member

to take custody of the child all indicate a parent’s inability to provide a legally secure

permanent placement”), citing In re A.M.Z., 1st Dist. Hamilton Nos. C-190292, C-

190317 and C-190326, 2019-Ohio-3499, ¶ 9. Specifically, the record reveals that

G.J. not only tested positive for THC at birth but that Crystal continued a pattern of

drug abuse throughout the pendency of the case. See In re P. at ¶ 41; R.C.

2151.414(E)(1). Further, the record reveals that Crystal failed to complete her case-

plan service due to her continued drug abuse. See In re P. at ¶ 42.

       {¶28} Additionally, the record demonstrates that no proposed alternatives to

permanent custody could provide G.J. with a reliably stable, safe, and nurturing

home environment. Even though the record demonstrates that Crystal suggested

Bower as an alternative to permanent custody, it also reflects that she had negligible,

if any, prior contact with G.J. Likewise, the record is completely devoid of any

evidence demonstrating that Bower was a viable alternative to permanent custody

despite the agency’s assertion that a home-study evaluation had been completed. In


                                          -17-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


particular, aside from any evidence which would naturally flow from a home-study

evaluation, there is no evidence reflecting Bower’s criminal history, employment

history, or health history. See In re K.M., 3d Dist. Crawford No. 3-18-11, 2018-

Ohio-3711, ¶ 36. Importantly, placement with Bower is untenable as it could result

in G.J. being exposed again to Crystal’s drug use which caused him to be removed

from Crystal’s custody in the first place. See id.

       {¶29} Finally,    regarding     the     best-interest   factor   under    R.C.

2151.414(D)(1)(e), even though the record reflects that Crystal had “intermittent”

contact with G.J., Crystal admitted that she abandoned G.J.                See R.C.

2151.414(E)(10); (Feb. 2, 2021 Tr. at 40, 103).

       {¶30} For the reasons above, we conclude that clear and convincing evidence

supports the trial court’s determinations under R.C. 2151.414 that it was required to

and did make in granting permanent custody of G.J. to the agency. Moreover, the

trial court’s decision to grant permanent custody of G.J. to the agency is not against

the manifest weight of the evidence, as Crystal argues. Consequently, the trial court

did not err by granting permanent custody of G.J. to the agency.

       {¶31} Crystal’s first and second assignments of error are overruled.

       {¶32} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued as to appellate case number 3-21-02, we affirm the

judgment of the trial court. Having found appellant lacks standing to assert the


                                        -18-
Case Nos. 3-21-01, 3-21-02 and 3-21-03


particulars assigned and argued as to appellate case numbers 3-21-01 and 3-21-03,

we dismiss those cases.

                                                Judgment Affirmed in 3-21-02,
                                      Appeals Dismissed in 3-21-01 and 3-21-03

WILLAMOWSKI, P.J. and MILLER, J., concur.




                                      -19-